Citation Nr: 0800973	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-40 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to service-connected lumbosacral strain 
or to service-connected adjustment disorder with depression.

2. Whether the veteran filed a timely substantive appeal in 
the matter of entitlement to service connection for hepatitis 
C.

3. Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to December 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO) and from a 
November 2005 rating decision of the Buffalo, New York RO.  
The veterans claims file remains in the jurisdiction of the 
Buffalo RO.  In September 2007, a Travel Board hearing was 
held at the Newark, New Jersey RO before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran was granted a 90-day abeyance period for the 
submission of additional evidence to support his claims.  He 
submitted additional evidence on the issue of service 
connection for hypertension without a waiver of RO initial 
consideration of such evidence.

The veteran had also initiated an appeal of the January 2004 
rating decision's denial of service connection for 
depression.  A June 2005 rating decision granted service 
connection and a 30 percent rating for adjustment disorder 
with depressed mood, effective from March 4, 2005.  A July 
2006 rating decision increased the rating to 50 percent and a 
September 2006 rating decision further increased it to 100 
percent; both increases were made effective from November 30, 
2005.  Hence, that matter is not before the Board.  [The 
veteran has not expressed disagreement with the ratings or 
effective dates assigned.]

A close review of the record raised a question of whether the 
issue of entitlement to service connection for hepatitis C is 
not properly before the Board, as it did not reveal a 
Substantive Appeal in this matter.  The Board must address 
jurisdictional issues in the first instance; hence, it has 
characterized the issue accordingly.  

The issues of service connection for hypertension and 
timeliness of a substantive appeal in the matter of the 
denial of service connection for hepatitis C are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

At the September 2007 hearing, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he intended to withdraw his appeal seeking a rating in excess 
of 40 percent for lumbosacral strain; there is no question of 
fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter of the rating for lumbosacral strain.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veteran's Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.



B. Analysis and Criteria

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

During testimony at the September 2007 hearing, the veteran 
stated that he wished to withdraw his appeal seeking a rating 
in excess of 40 percent for lumbosacral strain.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking a rating in excess of 40 percent for 
lumbosacral strain is dismissed.


REMAND

Hypertension

The veteran has alleged that his hypertension is related to 
either his service-connected lumbosacral strain or to his 
service-connected adjustment disorder with depressed mood.  
Disability which is proximately due to or the result of a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310.  A claimant is also entitled to service 
connection on a secondary basis when it is shown that any 
increase in the severity of a nonservice-connected disease or 
injury is proximately due to or the result of a service- 
connected disability and not due to the natural progress of 
the nonservice-connected condition.  Id.; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

VA and private treatment records show that the veteran has 
had hypertension diagnosed.  In October 2007, he submitted a 
letter from private Dr. A. K. that states that his "nervous 
condition may have contributed to aggravate his 
hypertension."  However, this opinion does not explain why 
Dr. A. K. believes the veteran's service-connected adjustment 
disorder may have aggravated hypertension and it is not 
stated in terms of sufficient probability (i.e., at least as 
likely as not) to substantiate the veteran's claim of itself.  
The veteran has not been afforded a VA examination to assess 
the etiology of his hypertension.  Consequently, a VA 
examination to obtain a medical opinion is indicated.  
38 C.F.R. § 3.159(c)(4).

The letter from Dr. A. K. was received by the Board in 
October 2007.  While the veteran and his representative 
indicated at the hearing that they planned to submit a waiver 
of initial RO consideration of any evidence submitted after 
the hearing, the veteran did not submit such a waiver with 
Dr. A. K.'s letter.  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C.A. § 7104(a).  
The Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  As Dr. A. K.'s letter is pertinent to 
the matter of service connection for hypertension and has not 
been considered by the RO, it must be considered on remand.  
Notably, because the claim has to be remanded anyway, this 
procedural development will not add significant additional 
delay to the processing of the appeal in this matter.

Additionally, it appears that some records remain 
outstanding.  Dr. A. K. has indicated that he has been 
treating the veteran since 1998.  In May 2004, the RO sent 
him a letter requesting that he provide treatment records 
since January 1998; he has not specifically responded to this 
letter.  The veteran has submitted some examination reports 
and letters from Dr. A. K.; however, it does not appear that 
all pertinent treatment records since 1998 have been secured.  
Hence, a further attempt to secure these records must be 
made.

Hepatitis C

While the undersigned took testimony on the issue of 
entitlement to service connection for hepatitis C during the 
September 2007 hearing, upon a subsequent close review of the 
record it was discovered that the veteran has not filed a VA 
Form 9, Substantive Appeal in this matter.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the AOJ in reaching the 
determination being appealed.  38 C.F.R. § 20.202.  The 
substantive appeal must be filed within 60 days after mailing 
of the SOC, or within the remainder of the 1 year period from 
the mailing of notification of the determination being 
appealed.  See 38 C.F.R. § 20.302.  Extensions of time for 
filing a Substantive Appeal may be granted for good cause.  
38 C.F.R. § 20.303.

In the instant case, notification of the November 2005 rating 
decision that denied service connection for hepatitis C was 
mailed to the veteran's latest address of record on December 
14, 2005.  He filed a timely (received in August 2006) NOD 
with the rating decision.  A SOC addressing the matter was 
mailed to his most recent address of record on February 2, 
2007.  The cover letter to the SOC notified the veteran that 
to perfect his appeal in the matter he had to file a 
Substantive Appeal; notified him of what the Substantive 
Appeal must contain; advised him of the time limit (60 days 
from mailing of the SOC cover letter or 1 year from mailing 
of the notice of the determination appealed) for filing the 
Substantive Appeal; told him that if the RO did not hear from 
him within this period, this matter would be closed; and 
informed him of the requirements for requesting an extension 
of time to file his Substantive Appeal.  38 C.F.R. § 19.30.  
Since the one year period following notice of the November 
2005 rating decision had passed, he had until April 3, 2007 
to submit a timely response/Substantive Appeal.  He did not 
request an extension of time to file a Substantive Appeal for 
good cause, and has not filed a Substantive Appeal in the 
matter.

The Board has jurisdiction to adjudicate questions of 
timeliness and to dismiss any appeal over which it determines 
it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.101.  As the record does not reflect that the veteran 
has submitted a Substantive Appeal, it appears that the Board 
does not have jurisdiction over the issue of service 
connection for hepatitis C.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.  However, the RO has not closed the case and 
notified the veteran that it is being closed because he did 
not timely file a Substantive Appeal.  Hence, the case is 
being returned to the RO to allow it to close the case and 
give the veteran the opportunity to appeal the issue of 
timeliness, if he so desires.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following:

1.  The RO should take necessary steps to 
close the case on the issue of entitlement 
to service connection for hepatitis C, 
including notifying the veteran and his 
representative of his appellate rights as 
to timeliness of a Substantive Appeal.

2.  The RO should send the veteran a 
letter at his current address asking him 
to identify all private health care 
providers that have treated him for 
hypertension.  Of particular interest are 
treatment records from Dr. A. K.  The 
veteran should be asked to provide 
authorizations for release for all records 
of such treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the veteran.  

3.  If the veteran files a timely NOD on 
the issue of timeliness of a Substantive 
Appeal in the matter of service connection 
for hepatitis C, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that the matter of 
timeliness will be before the Board only 
if a timely Substantive Appeal is 
submitted.

4.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine whether his 
hypertension was caused or aggravated by 
his service-connected adjustment disorder 
or lumbosacral strain.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  The examiner should opine 
whether the veteran's hypertension was at 
least as likely as not (a) caused or (b) 
aggravated by either his adjustment 
disorder with depressed mood or his 
lumbosacral strain.  The examiner must 
explain the rationale for all opinions 
given.

5.  The RO should then re-adjudicate the 
claim of service connection for 
hypertension (specifically including 
initial consideration of the additional 
evidence received by the Board in October 
2007 without a waiver of RO review).  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


